Citation Nr: 1110582	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-09 778	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for paranoid personality disorder.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for spina bifida of the cervical spine, claimed as a spinal cord injury.  

3.  Entitlement to service connection for a low back disability, claimed as muscle spasm.  

4.  Entitlement to service connection for a bilateral leg disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to an effective date prior to June 4, 2004, for the grant of service connection for headaches as residuals of a head injury.  

8.  Entitlement to an initial rating higher than 10 percent for headaches other than migraine as residuals of a head injury.  

9.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 21, 1961, to November 9, 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2007, the Veteran withdrew is request for a hearing before the Board.  

In a statement in December 2010, the Veteran's representative raised the claim of service connection of a disability of the cervical spine at C-4 and C-5, which is referred to the RO for appropriate action. 







In February 2011, the Veteran submitted additional evidence to the Board and a claim for a total disability rating for compensation based on individual unemployability.  The additional evidence was not accompanied by a waiver of the right to have the RO initially consider the evidence.  38 C.F.R. § 20.1304.  Except for the claim of service connection for a low back disability and the claim for a total disability rating for compensation with the accompanying private medical statement, the additional evidence does not have a bearing on a material issue of fact relating to either the new and material evidence claims, the remaining claims of service connection, the claim for increase, or the effective date claim.  For this reason, the additional evidence need not be referred to the RO for initial consideration.  38 C.F.R. § 20.1304(c).  

The claim of service connection for a low back disability, the claim for increase for a separate rating for migraine headache, and the claim for a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in November 1962, the Board denied the claim of service connection for paranoid personality disorder; the additional evidence presented since the Board decision in November 1962 is cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 

2.  In a decision in November 1962, the Board denied the claim of service connection for spina bifida of the cervical spine, claimed as a spinal cord injury; the additional evidence presented since the Board decision in November 1962 is cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim.


3.  There is no competent medical evidence of a current bilateral leg disability.

4.  There is no competent medical evidence of a current bilateral knee disability.  

5.  Hypertension was not affirmatively shown to have had onset during service, and hypertension, first diagnosed after service beyond the one-year presumptive period, is unrelated to an injury, disease, or event of service origin.

6.  By a rating decision in July 2005, the RO granted service connection for headaches as residuals of a head injury and assigned an effective date of June 4, 2004, the date of receipt of the application to reopen the claim of service connection, and there was no pending claim of service connection before June 4, 2004. 

7.  Before October 2008, headaches other than migraine as residuals of a head injury were not due to multi-infarct dementia associated with brain trauma; from October 2008, headaches other than migraine as residuals of a head injury and are otherwise encompassed in the rating for cognitive impairment as residuals of traumatic brain injury. 

CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for paranoid personality disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for spina bifida of the cervical spine, claimed as a spinal cord injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

3.  A bilateral leg disability was not due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A bilateral knee disability was not due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Hypertension is not due to injury or disease that was incurred in or aggravated by service; and hypertension as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

6.  An effective date before June 4, 2004, for the grant of service connection for headaches as residuals of a head injury, is not warranted.  38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.400(b) (2010).

7.  The criteria for an initial separate rating higher than 10 percent for headaches other than migraine as residuals of a head injury before and from October 2008 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.14, 4.124a, Diagnostic Code 8045 (2007, 2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  


In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the new and material evidence claims and the claims of service connection, the RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2004 and in March 2006.  The Veteran was notified of the evidence needed to substantiate the underlying claims of service connection for paranoid personality disorder and for spina bifida of the cervical spine, claimed as a spinal cord injury, as well as the claims of service connection for a bilateral leg disability, a bilateral knee disability, and hypertension, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.



The Veteran was notified of the type of evidence necessary to reopen the claims of service connection for a paranoid personality disorder and for spina bifida of the cervical spine, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was also notified on what basis the claims were previously denied.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice ); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

To the extent VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the statement of the case in February 2007 and the supplemental statements of the case, dated in April 2009 and in November 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

On the claim for an initial rating for headaches as a residual of a head injury and the claim for an earlier effective date for the grant of service connection for headaches as a residual of a head injury, whereas here service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  


Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher rating and for an earlier effective date, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private medical records such as those from East West Medical Group and Dr. Mitchell.  The RO also sought records from the Social Security Administration (SSA), and the SSA replied in a letter dated in February 2010 that it could only locate a medical evaluation report from February 2008, which was associated with the claims file.  

On the application to reopen the claims of service connection for paranoid personality disorder and for spina bifida of the cervical spine, claimed as a spinal cord injury, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claims are not reopened, a VA medical examination or medical opinion is not authorized under the duty to assist. 

On the claims of service connection for a bilateral leg and knee disabilities and for hypertension, VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claims, but further development is not required because there is no record of bilateral leg and knee disabilities and high blood pressure during service, or complaints relative to such disabilities during service.  Additionally, there is no credible evidence of persistent or recurrent symptoms.  As the evidence of record does not indicate that a bilateral leg disability, a bilateral knee disability, and hypertension may be associated with service, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On the claim for an earlier effective date for the grant of service connection for headaches as a residual of a head injury, VA medical examination or medical opinion is not needed to decide the claim and as the material issues of fact to establish an earlier effective date, pertain to whether or not there was a pending claim, which is not a medical question.  

On the claim for increase for headaches other than migraine, the Veteran was afforded VA examinations, and the evidence of record is adequate to rated the disability.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

Procedural History and Evidence Previously Considered

In a decision in November 1962, the Board denied service connection for paranoid personality disorder and spina bifida on the basis that the claimed disabilities were not incurred in or aggravated by service.  The Board found that the conditions were developmental conditions that pre-existed service and were not disabilities within the meaning of VA law and regulations, pertaining to disability compensation. 

The Board decision in November 1962 is final by operation of law, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.




The evidence of record at the time of the Board decision in November 1962 consists of service records and statements of the Veteran.  In statements the Veteran indicated that during service beginning in June 1961 he experienced muscle spasms in his neck and a nerve condition.  He asserted that he was never bothered with headaches or nerves before service, but that he was still troubled with the condition.  He stated that during service in Germany he had been hospitalized for a nerve condition.  

The service records show that the Veteran served on active duty from March 21, 1961, to November 9, 1961.  On the entrance physical examination in March 1961, the spine was evaluated as normal, and the psychiatric evaluation was also normal. In August 1961, the Veteran was hospitalization in Germany for complaints, involving the neck muscles and a number of bizarre experiences, resulting in the diagnoses of paranoid personality, manifested by daydreaming, ideas of reference, suspiciousness, and stubbornness, and of spina bifida at C-1 by X-ray.  It was recommended that the Veteran was unsuitable for further military duty.  On a separation physical examination in September 1961, the defects and diagnoses were paranoid personality, which did not occur in the line of duty as it pre-existed service, and spina bifida of C-1.  The Veteran was further hospitalized after his return from Germany, at Letterman General Hospital, from September 1961 to November 1961, and a clinical record from that stay indicates diagnoses of paranoid personality and spina bifida occulta of the 1st cervical vertebra, both existing prior to duty.  

Current Claims to Reopen

As the Board decision in November 1962 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims was received in June 2004, the current regulatory definition of new and material evidence applies.


"New evidence" means existing evidence not previously submitted to agency decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

"New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the Board decision in November 1962 includes VA and private records and statements of the Veteran.

Analysis

Regarding paranoid personality disorder, in reviewing the evidence added to the file since the November 1962 Board decision, the Board finds that it is cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 

The private and VA medical records, which date back to 1971, reflect diagnoses of various mental impairments, including anxiety reaction, depression, dysthymic disorder, and organic brain syndrome.  A VA neuropsychological assessment in March 2005 resulted in a diagnosis of cognitive disorder.  In July 2009, on a VA psychiatric examination, the diagnosis was traumatic brain injury, cognitive disorder.  




In statements, the Veteran asserted that his paranoid personality is related to service.  This allegation is essentially the same as the claim for service connection for a psychiatric disorder, classified as paranoid personality, considered by the Board in November 1962.  It is cumulative evidence, that is, evidence that supports a fact previously established and considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

Further, the additional medical reports do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that a personality disorder was incurred in or aggravated by service and not a developmental condition that pre-existed service.  Rather, the additional evidence in the file reveals diagnoses of psychiatric disorders other than a personality disorder, for which service connection has been established.  Therefore, the evidence is not new and material.

As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding spina bifida of the cervical spine, in reviewing the evidence added to the file since the November 1962 Board decision, the Board finds that the evidence is cumulative of evidence previously considered or  does not relate to an unestablished fact necessary to substantiate the claim.  

The private and VA medical records, which date back to 1971, reflect that the Veteran underwent a comprehensive examination by East West Medical Group in November 1996 and February 2008.  There were no complaints referable to the neck or cervical spine and there were no clinical findings of a disability of the cervical spine.  VA records in October 2004 indicate that the Veteran presented to the clinic to establish permanent care with VA.  After undergoing a physical examination, there were no complaints, findings, or diagnosis of a cervical spine disability.  




VA records in April 2009 indicate that the Veteran reported the onset of neck pain several years after his headaches.  On physical examination, the neck was within normal limits.  X-rays of the cervical spine showed a grade I anterolisthesis of C-4 on C-5, likely on a degenerative basis with prominent facet hypertrophy extending from C-3 to C-5.  In reviewing this evidence, a medical provider noted the Veteran's complaint of chronic neck pain that occurred several years after the onset of headaches.  The diagnosis was cervicalgia.  

In statements, the Veteran claims that spina bifida of the cervical spine and a spinal cord injury had onset in August 1961.  The allegation is essentially the same as the claim of service connection for spina bifida of the cervical spine considered by the Board in November 1962.  It is cumulative evidence, that is, evidence that supports a fact previously established and considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

Further, the additional medical reports do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that spina bifida of the cervical spine was incurred in or aggravated by service and not a developmental condition that pre-existed service.  Rather, the additional evidence in the file reveals diagnoses of cervicalgia with X-ray evidence of grade I anterolisthesis of C-4 on C-5, likely on a degenerative basis with prominent facet hypertrophy extending from C-3 to C-5.  The evidence not only shows no diagnosis of spina bifida of the cervical spine, but the current cervical spine findings bear no resemblance to the findings of a C-1 abnormality identified in service.  Therefore, the evidence is not new and material.

As noted in the INTRODUCTION, in a statement in December 2010, the Veteran's representative raised the claim of service connection of a disability of the cervical spine at C-4 and C-5, which is referred to the RO for appropriate action. 

As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active military service and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disabilities were the result of participation in combat with the enemy.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

Bilateral Leg and Bilateral Knee Disabilities

In June 2004, the Veteran filed claims of service connection for leg and knee disabilities.  The Veteran asserted that the began in August 1961.  In a September 2005 statement, he referred to leg and knee injuries.  In a March 2007 statement, he asserted that in regard to service connection for leg and knee injuries, he had pain in his leg and was unable to stand for a prolonged period, and that at times his knee was unable to bend and was painful all the time.  He currently claims that he receives treatment for leg and knee conditions.  

The Veteran served on active duty from March 1961 to November 1961.  There is no contemporary entry in the service treatment records documenting any complaints, treatment, or diagnosis of a leg or knee injury or disability.  The enlistment physical examination in March 1961 and the separation physical examination in September 1961 do not reference any leg or knee complaints or abnormal findings, and the Veteran wrote upon his separation examination report that he was in good health.  

After service, private and VA records do not show complaints or treatment of a leg or knee condition for many years.  For example, a VA hospital summary dated in February 1972 indicated that a neurological examination of the Veteran's lower extremities was unremarkable.  

Records from Dr. Mitchell show that in November 1996 the Veteran had complaints of headaches, which he reported began in the head and then worked its way down to his neck, lower back, and then his legs.  On a November 1996 comprehensive medical evaluation by East West Medical Group, the Veteran did not have any complaints regarding the legs or knees, and on examination there were no abnormal findings relative to the legs or knees.  When the Veteran presented to the VA primary care clinic in October 2004 in order to establish care permanently at the VA, he did not report any leg or knee complaints, and following a physical examination there was no diagnosis of a leg or knee disability.  On a February 2008 medical evaluation by East West Medical Group, the Veteran did not have any complaints regarding the legs or knees, and on examination there were no abnormal findings relative to the legs or knees; the evaluator also found no significant impairments in range of motion during the examination of the extremities.  

On a July 2009 VA examination, the Veteran reported an inability to perform certain daily activities such as vacuuming, cooking, and gardening, due to weakness of the legs and knees.  After a musculoskeletal and neurological examination, there were no abnormal findings resulting in a diagnosis of a leg and/or knee disability.  Moreover, a diagnosed leg and knee disability does not appear on any VA records pertaining to the Veteran's prior medical history or to his current medical problem list. 

A review of the foregoing records shows that there was no objective evidence of leg and knee disabilities at any time after service.  As there is no competent medical evidence of record showing that the Veteran actually has a bilateral leg disability and a bilateral knee disability, as claimed, service connection under any theory of entitlement cannot be granted in the absence of a present disability of leg and/or knee disability.  That a condition or injury may have occurred or be shown in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present bilateral leg disability or a bilateral knee disability, there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


In a statement in December 2010, on the Veteran's behalf the Veteran's representative argued that the Veteran's leg condition may be the physical manifestation of a diffuse axonal injury, which was the type of traumatic brain injury that a VA examiner in July 2009 stated that the Veteran had suffered in service.  However, the VA examiner in July 2009 examined the Veteran's lower extremities from a musculoskeletal and neurological standpoint, and noted that the Veteran's need for a cane was due to low back pain.  In furnishing a diagnosis, the examiner identified the specific residuals of the traumatic brain injury, such as headaches and vertigo, but did not identify a lower extremity disability as one of the residuals.    

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.






Although a lay person is competent to describe symptoms, orthopedic or neurologic disabilities are not conditions under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim. Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The presence or diagnosis of an orthopedic or neurological disability, affecting the lower extremities cannot be made by a lay person based own personal observation as such a disability cannot be perceived through the use of the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized, education, training, or experience to diagnose an orthopedic or neurological disability.

For these reasons, the lay statements are not competent evidence on the question of the presence or diagnosis of an orthopedic or neurological disability, affecting the legs and knees in service, since service, or currently, and the lay statements are excluded, that is, not to be considered as evidence favorable to the claims.

To the extent may relate to a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no competent medical evidence of a current orthopedic or neurological disability, affecting the legs and knees.  





To the extent, the lay statements are offered as proof that the claimed disabilities are related to the service-connected head injury, a lay person is competent to offer an opinion on a simple medical condition.  However a lay opinion is limited to inferences that are rationally based on a lay persons' perception and does not require specialized knowledge, education, training, or experience.  As an opinion on causation in this case requires competent evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

And no factual foundation has been established to show that neither the Veteran nor the Veteran's representative is qualified through specialized knowledge, education, training, or experience to offer such an opinion on causation, the lay opinions are not competent evidence and are not to be considered as favorable evidence in support of the claims of service connection, including due to the service-connected head injury. 

And in the absence of competent evidence, suggesting an association between the claimed disabilities and the head injury in service, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claims by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the absence of proof of a present bilateral leg disability or a bilateral knee disability, there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009). 



As there is no favorable competent evidence of a current disability of the legs and knees, the preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hypertension

In June 2004, the Veteran filed a claim of service connection for hypertension, stating that high blood pressure began in August 1961.  In a March 2007 statement, he asserted that his high blood pressure was the result of a head injury he sustained in August 1961.  

The service treatment records do not show a complaint, diagnosis, finding, history or treatment of hypertension.  At the time of an enlistment physical examination in March 1961, the Veteran's blood pressure reading was 128/80, and at the time of a separation physical examination in September 1961, his blood pressure reading was 102/80.  At that time, the Veteran wrote that he was in good health.  He was discharged in November 1961.  

On the basis of the service treatment records, hypertension was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  

After service, records show that the Veteran was seen at the VA in October 1971 with complaints of headaches since 1961.  His blood pressure reading at that time was 120/80.  He was hospitalized at the VA from January 1972 to February 1972, for evaluation of headaches.  Numerous blood pressure readings generally were in the range of 110/64 to 120/76, with three higher readings of 138/88, 140/90, and 130/90 during the hospital stay.  There was no diagnosis of hypertension.  Private records of Dr. Mitchell showed readings of 180/100 in January 1992 and 150/100 in June 1992.  Thereafter, records show consistently high blood pressure readings with diagnosis and treatment for hypertension.  



Records from East West Medical Group in 1996 note blood pressure readings of 180/110 and 200/120.  In June 1996, it was noted that the Veteran complained of hypertension for the past 10 years.    

As there is no competent evidence during service or since service that hypertension was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage at 495-96.

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there is no competent evidence that links the current hypertension to an injury or disease or event in service, including a head injury.  

In a statement in December 2010, on the Veteran's behalf, the Veteran's representative argued that the Veteran's hypertension may be the physical manifestation of a diffuse axonal injury, which was the type of traumatic brain injury that a VA examiner in July 2009 stated that the Veteran had suffered in service.  However, the VA examiner in July 2009 examined the Veteran from a standpoint of his having suffered a traumatic brain injury and recorded blood pressure readings of 150/100, 140/90, and 146/90.  In furnishing a diagnosis, the examiner identified the specific residuals of the traumatic brain injury in the Veteran, such as headaches and vertigo, but did not identify hypertension as one of the residuals. 

Although the Veteran is competent to describe elevated blood pressure readings, Layno at 469-71, hypertension is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage at 498.





Also, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hypertension is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of hypertension.

Where, as here, there is a question of the presence or a diagnosis of hypertension, not capable of lay observation by case law, and hypertension is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of hypertension in service or before 1992, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis, there is no diagnosis of hypertension before 1992, and no health-care professional diagnosed hypertension before 1992 based on symptoms described by the Veteran.  And in the absence of credible evidence of persistent or recurrent symptoms since service or an equivocal medical nexus opinion about hypertension and a possible association with an injury, disease, or event in service, a VA medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 




To the extent the Veteran has expressed the opinion that hypertension is related to the service-connected head injury, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education,  training, or experience.

Here the question of the relationship between hypertension and the service-connected head injury is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between hypertension and the service-connected head injury. 

The Veteran does not argue and there is no competent and credible evidence of record that the hypertension is caused by or aggravated by the service-connected head injury. 

As noted above, hypertension was first documented in 1995, 30 years after service, which is well beyond the one-year presumptive period (following the date of separation from military service in November 1961) for such condition as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.3076, 3.309.  

In sum, the evidence shows that hypertension did not manifest until many years after separation from active service, and is not otherwise related to active service including to a service-connected disability, as alleged.  As a result, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).






III.  Earlier Effective Date for the Grant of Service Connection for Headaches

Facts 

The Veteran claims that the effective date of the grant of headaches as residuals of a head injury should be prior to June 4, 2004, the date that the RO assigned.  In a March 2007 statement, he asserts that the effective date should be retroactive to January 25, 1962.    

The service department records show that the Veteran served on active duty from March 21, 1961, to November 9, 1961.  In November 1961, he filed an initial claim for VA disability compensation based on claimed muscle spasms in the neck and a nerve condition.  In a rating decision by the RO in January 1962, the RO denied service connection for a neuropsychiatric disorder (diagnosed as personality disorder) and spina bifida of the cervical spine, based upon a review of the Veteran's service treatment records.  In a letter, dated January 26, 1962, the RO notified the Veteran that his claims were denied.  The Veteran appealed that decision to the Board.  In a decision in November 1962, the Board denied the Veteran's claims of service connection for a psychiatric disorder, paranoid personality, and for spina bifida occulta of the C-1.  In its decision, the Board noted referred to the Veteran's headaches.  In November 1962, the Veteran was notified of the Board decision, denying his claims for a nervous disorder and a spinal condition on the basis that the conditions pre-existed service and were not incurred in or aggravated by service.  The Board decision was final.  

In January 1972 and in February 1972, the Veteran filed a claim of service connection for a head condition or head injury. In March 1972, the RO notified the Veteran by letter that the Board had made a final determination regarding his condition and that no change could be made to the determination unless new and material evidence was submitted which was not previously considered.  





In April 1972, VA records show that in 1972 the Veteran had been an inpatient at the Long Beach VA hospital for cerebral pathology.    

In February 1973, the Veteran requested re-evaluation of his claim as he had new evidence in support of it.  In a statement in February 1973, a private physician stated that the Veteran was being treated for petit mal epilepsy and for anxiety reaction.   In March 1973, the Veteran described an in-service head injury. 

In a letter dated in April 1973, the RO notified the Veteran that his reopened claim for service connection for a head injury had been carefully reviewed based on all the evidence of record.  The RO stated that evidence in the file indicated that he had been discharged from service for a nervous condition that pre-existed service and was not aggravated by service; that the examination at the time of discharge was normal as to the body systems except for a congenital spinal condition; and that there were no residuals shown on examination regarding the blow on the head.  The RO notified the Veteran that because more than one year had passed since he was advised that his claim for service connection for a nervous condition was disallowed, that decision was final and may not be appealed.  Further, the RO stated that no new and material evidence had been received to warrant a change in the previous decision and that his claim remained in a disallowed status.  The letter did not contain notice of the Veteran's rights to appeal the determination.  

In April 1977, the Veteran filed a claim for nonservice-connected pension benefits. In June 1977, the RO notified the Veteran that his claim was denied on the basis that he did not have eligibility for pension as he did not have wartime service.  

On June 4, 2004, the Veteran filed an application to reopen his claim of service connection for an in-service head injury.  





In a July 2005 rating decision, the RO granted service connection for headaches as residuals of a head injury, effective June 4, 2004.  The decision was based on service treatment records showing a head injury during basic training, which were previously of record in 1962, VA records from 1972, and private medical records from 1992. 

Legal Criteria

The Veteran seeks an earlier effective date for a grant of service connection for headaches as residuals of a head injury in service.  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b).  For claim reopened, the effective date is the date of receipt of the reopened claim.  38 C.F.R. § 3.400(r).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a). 

To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

The effective date of a grant of service connection on a claim reopened after final disallowance, will be the date of receipt of the claim.  38 U.S.C.A. § 5110(a).


A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105.  A previous determination that is final will be accepted as correct in the absence of clear and unmistakable error. 38 C.F.R. §§ 3.104(b), 3.105(a).

In this case, the Veteran has not alleged clear and unmistakable error in any prior rating determination, including the adverse determination by the in April 1973.

In the absence of an allegation of clear and unmistakable error, the Board next must determine whether there was a pending claim for the disability, that is, a claim that was not finally adjudicated, before the current claim to reopen was received.  38 C.F.R. § 3.160(c).   

The Board must look to all communications from the Veteran which may be interpreted as a pending claim.  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the RO established an effective date of June 4, 2004, for the grant of service connection for headaches as residuals of a head injury, that is, the date of receipt of the Veteran's claim to reopen.  38 U.S.C.A. § 5110(i). 

The Board now turns to determining whether the Veteran is otherwise entitled to an earlier effective date. 







In November 1961, the Veteran filed his original claim for VA disability compensation based on claimed muscle spasms in the neck and a nerve condition.  In a rating decision by the RO in January 1962, the RO denied service connection for a neuropsychiatric disorder (diagnosed as personality disorder) and spina bifida of the cervical spine, based upon a review of the Veteran's service treatment records.  On appeal to the Board, in a decision in November 1962, the Board denied the Veteran's claims of service connection for a psychiatric disorder, paranoid personality, and for spina bifida occulta of the C-1.  The Board's decision in November 1962 is final by operation of law.  

The next correspondence from the Veteran was in January 1972 and in February 1972, when the Veteran filed a claim of service connection for a head condition or head injury.  In March 1972, the RO notified the Veteran by letter that the Board had made a final determination regarding his condition and that no change could be made to the determination unless new and material evidence was submitted which was not previously considered.  In April 1972, VA records show that in 1972 the Veteran had been an inpatient at the Long Beach VA hospital for cerebral pathology.  In February 1973, the Veteran requested re-evaluation of his claim as he had new evidence in support of it.  In a statement in February 1973, a private physician stated that the Veteran was being treated for petit mal epilepsy and for anxiety reaction.   In March 1973, the Veteran described an in-service head injury. 

In a letter dated in April 1973, the RO notified the Veteran that his reopened claim for service connection for a head injury had been carefully reviewed based on all the evidence of record.  The RO stated that evidence in the file indicated that he had been discharged from service for a nervous condition that pre-existed service and was not aggravated by service; that the examination at the time of discharge was normal as to the body systems except for a congenital spinal condition; and that there were no residuals shown on examination regarding the blow on the head.  The RO notified the Veteran that because more than one year had passed since he was advised that his claim for service connection for a nervous condition was disallowed, that decision was final and may not be appealed.  


Further, the RO stated that no new and material evidence had been received to warrant a change in the previous decision and that his claim remained in a disallowed status.  The letter did not contain notice of the Veteran's rights to appeal the determination.  

Although the notice did not include the right to appeal the adverse determination, the rating decision became final one year from the date of mailing of the notice.  38 C.F.R. §§ 3.104, 19.110, 19.153 (1973).  And although the current statutory and regulatory provisions require notice to the appellant of appellate rights, the regulations were not in effect prior to 1980.  48 Fed. Reg. 6961 (1983) (final rule, deleting old 38 C.F.R. § 19.110); see Fournier v. Shinseki, 23 Vet. App. 480, 483 (2010) (The Court noted the Board's reliance on 38 C.F.R. § 19.110 (1971), but did not reach the validity of the regulation because it was not argued by the Veteran).  

The Board must now determine whether there was an earlier, pending claim to reopen service connection after the final rating decision in April 19973, but prior to the current claim that was received on June 4, 2004. 

The record shows that in 1977 the Veteran filed a claim for pension, which was denied because the Veteran did not service during a period of war.  After the Veteran was notified of the adverse determination and of his right to appeal he did not appeal.  As the Veteran's intent to file for service connection was not shown, there was no pending claim of service connection. 

There was no further correspondence from the Veteran until he filled his current claim to reopen on June 4, 2004. 

In summary, there was no pending claim of service connection for headaches as residuals of a head injury before the current claim was received by VA on June 4, 2004.  For the foregoing reasons, the Board concludes that the proper effective date for the grant of service connection for headaches as a residual of a head injury is June 4, 2004. 

Rating Headaches 

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts

In a rating decision in July 2005, the RO granted service connection for headaches, not classified as migraine, as residuals of a head injury and assigned an initial rating of 10 percent under Diagnostic Codes 8045 and 9304.  Under Diagnostic Code 8045 before 2008, subjective complaints such as headaches, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  The 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  

Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 

Before October 2008, in the absence of evidence of multi-infarct dementia associated with brain trauma, an initial rating higher than 10 percent under the criteria of Diagnostic Codes 8045 and 9304 have not been met. 

While on appeal in a rating decision in November 2010, the RO granted service connection for cognitive disorder associated with a head injury and assigned a 70 percent rating under amended Diagnostic Code 8045 (amended effective October 23, 2008, applied to all claims filed on or after October 23, 2008).  

Under the amended Diagnostic Code 8045, residuals of traumatic brain injury may be separately rated when there is a distinct diagnosis, such as migraine headache. 

Otherwise, a rating is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified.  Only one evaluation is assigned for all the applicable facets.  Physical or emotional or behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

In this case, the Veteran is rated 70 percent, a level 3 disability, under cognitive impairment and other residuals of traumatic brain injury not otherwise classified, which encompasses headaches other than migraine requiring periods of rest on most days.  And only one rating under cognitive impairment and other residuals of traumatic brain injury not otherwise classified is assignable. 

In summary, an initial rating higher than 10 percent for headaches other than migraine under either the old or current Diagnostic Code have not been met. 




Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).












ORDER

As new and material evidence has not been presented, a claim of service connection for paranoid personality disorder is not reopened, and the claim is denied.

As new and material evidence has not been presented, a claim of service connection for spina bifida of the cervical spine, claimed as a spinal cord injury, is not reopened, and the claim is denied.

Service connection for a bilateral leg disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for hypertension is denied.  

An effective date earlier than June 4, 2004, for the grant of service connection for headaches as residuals of a head injury is denied.  

An initial rating higher than 10 percent for headaches other than migraine as residuals of a head injury is denied.


REMAND

On the claim for a low back disability, the Veteran maintains that he suffered a back injury during service, which has resulted in muscle spasm and low back pain.  

On a physical evaluation in November 1996 by East West Medical Group at the request of the Social Security Administration, the Veteran had reported a low back injury in 1961 and that he continued to have back pain.  No significant abnormalities were found on examination.  Previously, on a June 1996 medical report, there was a report of a back injury in 1961, and the diagnoses included low back pain secondary to trauma.  

On medical records from Dr. Mitchell in January 1992 and June 1992, the Veteran complained of persistent lumbosacral pain and of muscle spasm for 15 years.  There was decreased range of motion with pain and paraspinal muscle tenderness, and the diagnosis was chronic low back pain.  Under the duty to assist, additional evidentiary development is needed, including a VA examination.

On the question of separate rating for migraine headaches, migraine headache is separately ratable under the current Diagnostic Code 8045.  In the supplemental statement of the case in November 2010, the RO did not address in the first instance a separate rating for migraine, which was diagnosed on VA examination in July 2009.  And additional procedural development is needed. 

On the claim for a total disability rating for compensation based on individual unemployability, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2. Afford the Veteran a VA orthopedic examination to determine whether it is at least as likely as not that the current low back disability, including lumbar disc degeneration, is related to an injury, disease, or event in service.

The VA examiner is asked to comment on the clinical significance of the following:

a).  The statements of the Veteran to the effect that he sustained a low back injury during service;

b).  A normal clinical evaluation of the lower spine on separation physical examination in September 1961; and,  

c).  A low back disability was first documented more than 30 years after service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

The claims folder must be made available to the examiner for review. 

3.  Adjudicate in the first instance whether a separate rating for migraine headache is assignable.








4.  After the development requested has been completed, if any benefit sought remains denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


